Order filed December 29, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00797-CV
                                   ____________

                       SAMUEL AGUOCHA, Appellant

                                         V.

        NEWREZ LLC, F/K/A NEW PENN FINANCIAL, LLC D/B/A
            SHELLPOINT MORTGAGE SERVICING, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-30304

                                    ORDER
      This is an appeal from a judgment signed August 17, 2020. Appellant timely
filed a post-judgment motion. The notice of appeal was due November 16, 2020. See
Tex. R. App. P. 26.1. Appellant, however, filed the notice of appeal on November
25, 2020, a date within 15 days of the due date for the notice of appeal. A motion to
extend time is necessarily implied when the perfecting instrument is filed within 15
days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before January 8, 2021. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.

                                   PER CURIAM
Panel consists of Justices Christopher, Wise, and Hassan.




                                          2